DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-8, 11, 16-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17 of U.S. Patent No. 10,706,253. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same limitations. For example:
Instant claims 1-3, the elements and limitations are found in claim 10 of U.S. Patent No. 10,706,253.
Instant claim 5, the elements and limitations are found in claim 13 of U.S. Patent No. 10,706,253.
Instant claim 6, the elements and limitations are found in claim 14 of U.S. Patent No. 10,706,253.
Instant claim 7, the elements and limitations are found in claim 15 of U.S. Patent No. 10,706,253.
Instant claim 8, the elements and limitations are found in claim 17 of U.S. Patent No. 10,706,253.
Instant claim 11, the elements and limitations are found in claims 10 and 13 of U.S. Patent No. 10,706,253.
Instant claim 16-19, the elements and limitations are found in claims 1, 4-5 of U.S. Patent No. 10,706,253.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8, 10, 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (2016/0254416).
Claim 1, Cheng discloses a light source (Figs 1A, 2, 4A-4D) comprising: 
an illuminant array (see Fig. 4A-4D) that includes at least three color channels (blue channel, green channel, and red channel), wherein each color channel includes one or more illuminants configured to produce a substantially similar color (blue LEDs, green LEDs, and blue LEDs), and wherein each color channel is separately addressable to produce light of a different color (see P[0041]… each color group (R, G, and B) can be independently addressable…); and 
a controller (Control and Driver circuit 200, Fig. 2) configured to: identify a color mixing model associated with a correlated color temperature (see P[0057]…a desired color or CCT), and driving drive, based on the color mixing model, the at least three color channels to produce white light having the CCT (see P[0057]… an automated system can be used to determine the ratio of currents required to obtain a particular desired color temperature, and a color-mixing lookup table can be constructed that specifies the current ratios to be used for a given color temperature…).
Claim 2, Cheng discloses the light source of claim 1, wherein the color mixing model specifies a driving current to be provided to each color channel of the at least three color channels (see P[0057]… tuning to a desired color or CCT can be achieved by controlling the relative operating currents supplied to the different LED groups …).
Claim 3, Cheng discloses the light source of claim 1, wherein the color mixing model is identified from amongst multiple color mixing models, each of which is associated with a different CCT (see P[0057]… tuning to a desired color or CCT can be achieved by controlling the relative operating currents supplied to the different LED groups. In some embodiments, an automated system can be used to determine the ratio of currents required to obtain a particular desired color temperature, and a color-mixing lookup table can be constructed that specifies the current ratios to be used for a given color temperature…).
Claim 8, Cheng discloses the light source of claim 1, further comprising: a substrate (substrate 102, Fig. 1A and see P[0031]) comprised of a material able to dissipate heat (see P[0031]… a ceramic material (e.g., alumina)…) generated by the illuminant array that is mounted thereon.
Claim 10, Cheng discloses the light source of claim 8, wherein the substrate is comprised of woven fiberglass cloth with an epoxy resin binder, ceramic (see P[0031]… a ceramic material…), metal (see P[0031]… e.g., alumina…), or any combination thereof.
Claim 16, Cheng discloses a light source (Figs 1A, 2, 4A-4D) comprising: 
an illuminant array (Figs. 4A-4D) that includes at least three channels (blue channel, green channel, and red channel), wherein each channel includes one or more illuminants (blue LEDs, green LEDs, and red LEDs) configured to produce electromagnetic radiation at a same wavelength, and wherein each channel is separately addressable to produce electromagnetic radiation at a different wavelength (see P[0041]… each color group (R, G, and B) can be independently addressable…); 
a controller (Control and driver circuit 200, Fig. 2) configured to: drive the at least three channels simultaneously, so as to produce light that visibly corresponds to a given wavelength (see P[0057]…tuning to a desired color or CCT can be achieved by controlling the relative operating currents supplied to the different LED groups. In some embodiments, an automated system can be used to determine the ratio of currents required to obtain a particular desired color temperature, and a color-mixing lookup table can be constructed that specifies the current ratios to be used for a given color temperature, 
wherein none of the at least three channels is able to individually produce electromagnetic radiation at the given wavelength (inherent limitation since the blue LEDs, the green LEDs and the red LED have different wavelength from each other).
Claim 17, Cheng discloses light source of claim 16, wherein the at least three channels are driven in accordance with a model that governs how much current is to be provided to each channel to produce light that visibly corresponds to the given wavelength (see P[0057]… tuning to a desired color or CCT can be achieved by controlling the relative operating currents supplied to the different LED groups. In some embodiments, an automated system can be used to determine the ratio of currents required to obtain a particular desired color temperature, and a color-mixing lookup table can be constructed that specifies the current ratios to be used for a given color temperature…).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2016/0254416).
Claim 4, Cheng disclose wherein the multiple color mixing models are stored in a memory that is accessible to the controller (see P[0057] … the lookup table can be supplied to an external control circuit without being stored on the emitter…); therefore, Cheng discloses the claimed invention except for accessible via a network. It would have been an obvious matter of design choice to access the multiple color mixing models stored in the memory by the controller through a network, since applicant has not disclosed the accessible via a network solves any stated problem or is for any particular purpose, it appears the invention of cheng would perform equally well with accessing the multiple color mixing models stored in the memory by the controller through a network.
Claim 9, Cheng discloses a dimensions of the substrate 102 can be varied as desired, e.g., depending in part on the number and arrangement of LED chips 104, 105, 106 (see P[0033]) but does not disclose wherein the substrate has a diameter of less than four millimeters (mm). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the substrate has a diameter of less than four millimeters (mm), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
	Claim 20, Cheng discloses wherein each illuminant in each channel corresponds to a different semiconductor die (see P[0035]… LED chips 104, 105, 106 can be electrically connected into independently addressable groups such that the operating current to each group can be independently varied), but does not disclose wherein the intra-die spacing is no more than 0.1 millimeters. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the intra-die spacing with no more than 0.1 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim(s) 5, 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2016/0254416) in view of Grootes et al. (2007/0046485).
Claim 11, Cheng discloses a light source (Figs 1A, 2, 4A-4D) comprising: 
an illuminant array (see Fig. 4A-4D) that includes multiple color channels (blue channel, green channel, and red channel), wherein each color channel includes one or more illuminants configured to produce a substantially similar color (blue LEDs, green LEDs, and blue LEDs), and wherein each color channel is separately addressable to produce light of a different color (see P[0041]… each color group (R, G, and B) can be independently addressable…);
current regulated drivers (control and driver circuit 200, Fig. 2) is configured to drive a corresponding color channel of the multiple color channels (see P[0035]… control and driver circuit 200 can produce an output current on each of channels 204, 205, 206. Each channel can be varied independently, and pulse width modulation or other techniques can be used to produce the desired output currents…); and 
a controller configured to: identify a color mixing model associated with a correlated color temperature (see P[0057]…a desired color or CCT…), and drive, based on the color mixing model, the multiple color channels via the current regulated drivers to produce light having the CCT (see P[0057]… an automated system can be used to determine the ratio of currents required to obtain a particular desired color temperature, and a color-mixing lookup table can be constructed that specifies the current ratios to be used for a given color temperature…); but does not discloses the multiple current regulated drivers are linear field-effect transistor-based current regulated drivers.
In the same field of endeavor, Grootes disclose a multiple current regulated drivers can be configured as linear field-effect transistor-based current regulated drivers (see Figs. 2-3, 4 and P[0041]… the AM lead is used to control the "linear" conductivity of the pass transistor 14…).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to implement the multiple current regulated drivers of Cheng with linear field-effect transistor-based current regulated drivers of Grootes, in order to control a balance of a white point between the three color channels with an amplitude modulation signal or a pulse width modulation signal.
Claim 14, Cheng discloses the light source of claim 11, further comprising: a substrate (substrate 102, Fig. 1A and see P[0031]) comprised of a material able to dissipate heat (see P[0031]… a ceramic material (e.g., alumina)…) generated by the illuminant array that is mounted thereon, and Cheng discloses a dimensions of the substrate 102 can be varied as desired, e.g., depending in part on the number and arrangement of LED chips 104, 105, 106 (see P[0033]) but does not disclose wherein the substrate has a diameter of less than four millimeters (mm). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the substrate has a diameter of less than four millimeters (mm), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 15, Cheng discloses the light source of claim 14, wherein the substrate is comprised of woven fiberglass cloth with an epoxy resin binder, ceramic (see P[0031]… a ceramic material…), metal (see P[0031]… e.g., alumina…), or any combination thereof.
Claim 5 is rejected as above claim 11 since the elements and limitations are similar.

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2016/0254416) in view of Jungwirth et al. (2007/0040512).
Claim 6, Cheng disclose the invention substantially as claimed, but does not disclose a heat sensor configured to measure thermal feedback; wherein the controller is further configured to: determine, for each color channel, an effect of the thermal feedback, and adjust the color mixing model responsive to a determination the effect exceeds a predetermined threshold for at least one color channel.
In the same field of endeavor, Jungwirth discloses a heat sensor configured to measure thermal feedback (temperature sensors 26, 36 and 46, Fig. 1 and see P[0049], voltage sensors 27, 37, 47 and see P[0052]…the forward voltage of the arrays 20, 30, 40 can be correlated to the junction temperature…); wherein the controller is further configured to: determine, for each color channel, an effect of the thermal feedback, and adjust the color mixing model responsive to a determination the effect exceeds a predetermined threshold for at least one color channel (see P[0049]... The polynomial-based correction can be implemented in the controller 50 to account for the junction temperature..., and see P[0054]-[0055]... to compensate for the undesirable shift due to average forward current, another polynomial-based correction relating to peak wavelength shift due to variations in the average forward current can be derived during calibration of the luminaire 10. This polynomial-based correction can be used by the controller 50 to compensate for wavelength deviations when varying the duty cycle and subsequently the average forward current to current drivers 28, 38, 48...).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the light source of Cheng with temperature sensors 26, 36 and 46, and voltage sensors 27, 37, 47 of Jungwirth, in order to compensate for the undesirable shift due to average forward current and temperature thereby enabling of generating light of desired correlated color temperature and luminous flux output.
Claim 7, Cheng disclose the invention substantially as claimed, but does not disclose multiple optical sensors configured to measure optical feedback at different wavelengths; wherein the controller is further configured to: determine, for each color channel, whether color shift has occurred by examining the optical feedback, and adjust the color mixing model responsive to a determination that color shift exceeds a predetermined threshold for at least one color channel.
In the same field of endeavor, Jungwirth discloses multiple optical sensors (60, 70, and 80, Fig. 1) configured to measure optical feedback at different values of electromagnetic radiation in the visible range; wherein the controller is further configured to determine, for each channel, whether color shift has occurred by examining the optical feedback, and adjust the predefined model responsive to a determination that color shift exceeds a threshold for at least one channel (see P[0048]... shift in the peak wavelengths of the emitted light can be accounted for by adjusting the target optical sensor response values to maintain the desired chromaticity or CCT of the combined light... ).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the light source of Cheng with multiple optical sensors of Jungwirth, in order to compensate for the undesirable shift due to peak wavelength of the three color LEDs thereby enabling of generating light of desired correlated color temperature and luminous flux output.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (2016/0254416) in view of Grootes et al. (2007/0046485) and in further view of Jungwirth et al. (2007/0040512).
Claim 12, Cheng in view of Grootes disclose the invention substantially as claimed, but does not disclose a heat sensor configured to measure thermal feedback; wherein the controller is further configured to: determine, for each color channel, an effect of the thermal feedback, and adjust the color mixing model responsive to a determination the effect exceeds a predetermined threshold for at least one color channel.
In the same field of endeavor, Jungwirth discloses a heat sensor configured to measure thermal feedback (temperature sensors 26, 36 and 46, Fig. 1 and see P[0049], voltage sensors 27, 37, 47 and see P[0052]…the forward voltage of the arrays 20, 30, 40 can be correlated to the junction temperature…); wherein the controller is further configured to: determine, for each color channel, an effect of the thermal feedback, and adjust the color mixing model responsive to a determination the effect exceeds a predetermined threshold for at least one color channel (see P[0049]... The polynomial-based correction can be implemented in the controller 50 to account for the junction temperature..., and see P[0054]-[0055]... to compensate for the undesirable shift due to average forward current, another polynomial-based correction relating to peak wavelength shift due to variations in the average forward current can be derived during calibration of the luminaire 10. This polynomial-based correction can be used by the controller 50 to compensate for wavelength deviations when varying the duty cycle and subsequently the average forward current to current drivers 28, 38, 48...).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the light source of Cheng in view of Grootes with temperature sensors 26, 36 and 46, and voltage sensors 27, 37, 47 of Jungwirth, in order to compensate for the undesirable shift due to average forward current and temperature thereby enabling of generating light of desired correlated color temperature and luminous flux output.
Claim 13, Cheng in view of Grootes disclose the invention substantially as claimed, but does not disclose multiple optical sensors configured to measure optical feedback at different wavelengths; wherein the controller is further configured to: determine, for each color channel, whether color shift has occurred by examining the optical feedback, and adjust the color mixing model responsive to a determination that color shift exceeds a predetermined threshold for at least one color channel.
In the same field of endeavor, Jungwirth discloses multiple optical sensors (60, 70, and 80, Fig. 1) configured to measure optical feedback at different values of electromagnetic radiation in the visible range; wherein the controller is further configured to determine, for each channel, whether color shift has occurred by examining the optical feedback, and adjust the predefined model responsive to a determination that color shift exceeds a threshold for at least one channel (see P[0048]... shift in the peak wavelengths of the emitted light can be accounted for by adjusting the target optical sensor response values to maintain the desired chromaticity or CCT of the combined light... ).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention was made to provide the light source of Cheng in view of Grootes with multiple optical sensors of Jungwirth, in order to compensate for the undesirable shift due to peak wavelength of the three color LEDs thereby enabling of generating light of desired correlated color temperature and luminous flux output.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH Q TRAN whose telephone number is (571)272-1813. The examiner can normally be reached M-F: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH Q TRAN/Primary Examiner, Art Unit 2844                                                                                                                                                                                             11/3/22